BT7TLEU, District Judge
(dissenting). I am unable to unite in the conclusion above stated. Bussing over the questions of abandonment and prior use raised, and putting the case on the ground of anticipation by Booth’s natent, I believe the decree of the circuit court should be affirmed. It is not important that Booth does not call his fabric “Astrakhan cloth”; Ms method of manufacture described, in my judgment, covers everything described by By water; and the expert witnesses called testify positively that the methods described in both patents are the same; that Booth’s description if followed will produce Astrakhan cloth — one of them saying he tested it by experiment and proved this to be so. The *654appellant has allowed this testimony to stand without contradiction. It is not justifiable to sa,y that the witness could not have made Astrakhan cloth by Booth’s method at the date of Bywater’s patent though he may have done it in the light of subsequent knowledge, in the absence of evidence tending to prove it. The question involved is one of fact which the circuit court, as its opinion shows, considered with unusual care; and its judgment is entitled under the circumstances to much weight.
Granting however that there is some difference in the two methods, it is not such, in my judgment, as involves the exercise of invention.